DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the claims dated 11/30/2021 are noncompliant as claims 1-12 are not listed and the claim set begins with claim 13. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. See MPEP 714(II)(C). In the interest of compact prosecution, the claims dated 11/30/2021 have been considered as the above issue does not interfere with the examination of the pending claims. Applicant is requested to file a complete claim listing in any subsequent responses.

The amendments and arguments presented in the papers filed 11/30/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/3/2021 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the amendments to the specification.

b)	The objections and rejections of claim 24 are rendered moot by the cancellation of the claim and are withdrawn as such.

c)	The objections of claims 15, 19 and 25-29 are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 13-15, 18-21, 25-29 and 31 under 35 U.S.C. 103 as being unpatentable over Eini (Avicenna I Med Biotech. 2016. 8(2):84-90) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 16-17 and 30 under 35 U.S.C. 103 as being unpatentable over Eini (Avicenna I Med Biotech. 2016. 8(2):84-90) as applied to claim 13 and in further view of Clemens (Journal of Nucleic Acids Investigation. 2013. 4:e1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Objections
The following objection has been maintained and modified.
Claim 13 is objected to because of the following informalities:  the claim recites “a first exogenous DNA fragment of 50-2000 base pairs” abbreviated as “ICE” starting in line 5, “the first exogenous DNA fragment of 50-2000 base pairs (ICE)” starting in line 7 and “the first exogenous fragment of 50-2000 base pairs (ICE)” starting in line 14. The recitations all presumably refer to the same claim element. It is suggested a single term consistently be used, when referring to the element. For example, in lines 7 and 14, the abbreviation “ICE” may simply be used after it is introduced in line 6. Alternatively, it is suggested that the phrase “first exogenous DNA fragment of 50-2000 base pairs” be used without the abbreviation.
Similarly, claim 16 recites “a first exogenous DNA fragment of 50-2000 base pairs (ICE)” starting in line 5. It is suggested either the abbreviation “ICE” be used or the phrase “first exogenous DNA fragment of 50-2000 base pairs”.


Similarly, claim 19 recites “the exogenous DNA fragment of 50-2000 base pairs (ICE)” starting in line 9. It is suggested either the abbreviation “ICE” be used or the phrase “first exogenous DNA fragment of 50-2000 base pairs”.
Appropriate correction is required.

The following is a new objection. 
Claim 28 is objected to because of the following informalities:  the claims recite “surgery” both in lines 3 and 4. It is suggested one of the recitations be deleted.
Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  the claims recite “A process for detecting and/or quantifying cell-free DNA from a biological fluid sample according to claim 16”, while claim 16 is drawn to “A process according to Claim 13”. It is suggested claim 30 be drawn to “A process according to Claim 16”. 
Appropriate correction is required.

Claim Interpretation
Claim 13 is drawn to a process for detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest. However, the positively recited, 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
Accordingly, the claim language of "a process for detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest developing a cancer or a clinical condition" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the three recited steps. The recited three steps are interpreted as being sufficient for satisfying the intended purpose of detecting and/or quantifying cell-free DNA from a biological sample from a subject of interest.
	The term subject of interest interpreted in view of the instant specification as being (p. 5):
a subject distinct from a normal or healthy subject.
While the terms normal and healthy are relative and any subject may be a subject of interest in some capacity, the claims specify the subject of interest is one “developing a cancer or a clinical condition”.
	Step (i) requires a step of extracting cell-free DNA form a biological sample. The biological sample is further described as being one “in which has been added at least an effective amount of a first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The description of what has been added further limits the structure or the elements comprising the biological fluid sample, but does not require: 1) an active method step of “adding at least an effective amount of a first exogenous DNA fragment of 50-2000 base 
	The term “an effective amount” is broadly interpreted in view of the instant specification which defines it as:
an amount (or a copy number for a given size of the fragment) of exogenous DNA per ml of biological fluid sample allowing the implementation of the step of standardizing the amount of extracted circulating DNA and optionally its size profile (p. 7).

The term is broadly interpreted as being any amount that may extracted, amplified and/or detected, such that it may be used to standardize the amount of extracted circulating DNA.
	Step (iii) broadly encompasses an abstract idea of standardizing the amount of extracted cell-free DNA. The act of “standardizing” broadly encompasses a purely mental process. The step of “standardizing” as claimed comprise “calculating a first ratio per ml of biological fluid sample, of the copy number of cell-free DNA as defined in step (ii) to the copy number of the first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The act of “calculating a first ratio” broadly encompasses an abstract idea that may be performed in a purely mental process. For example, the claim broadly encompasses mentally dividing two numbers.

	Claim 14 depends from claim 13 and further describes the subject of interest. A subject of interest that “is affected by a cancer or a clinical condition” broadly encompasses any subject that has any cancer or any clinical condition. The claim is interpreted as extracting cell-free DNA from a biological fluid sample from any subject having any clinical condition, including any cancer.



	Claim 16 depends from 13 and further describes step (i). The claim specifies three steps that comprise step (i). The claim only describes three positively recited, active method steps. The first step is (i1) and is proteolysis of the biological sample fluid, which is describes as being “in which has been added at least a first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The step (i1) does not require an active method step of “adding at least an effective amount of a first exogenous DNA fragment of 50-2000 base pairs (ICE) to a biological fluid sample”.
	The second step is (i2) and is the isolation of the cell-free DNA from a support. The step does not require the isolation of the first exogenous DNA fragment of 50-2000 base pairs (ICE) along with the cell-free DNA.
	The third step is (i3) and is the elution of the cell-free DNA isolated in step (i2) in an aqueous phase. The step does not require the elution of the first exogenous DNA fragment of 50-2000 base pairs (ICE) along with the cell-free DNA.

	Claim 17 depends from claim 13 and further requires “co-amplifying a cell-free DNA, an exogenous DNA fragment (ICE) and a genomic DNA sequence selected from a mutated DNA sequence or a “donor” DNA sequence”. 
	The step is broadly interpreted as encompassing co-amplifying, i.e. amplifying in the same well or container (p. 7 of the instant specification), any cell-free DNA, any 
	The term “’donor’ DNA” sequence is interpreted in view of the instant specification which states is means (p. 13):
a DNA sequence from the donor (case of transplant) as opposed to the recipient’s DNA, by targeting SNP or other HLA sequences


	Claim 18 requires the use of the process of claim 13 and thus, requires the steps of claim 13 as interpreted above. The preamble states the method is for “analyzing a biological sample from “a subject of interest affected by cancer or a clinical condition and releasing cell-free DNA comprising using the process according to Claim 13”. The subject of interest broadly encompasses any subject with any clinical condition, in including a cancer. Any subject with or without a clinical condition releases cell-free DNA as it is a naturally occurring process within subjects.
	The “biological sample” of claim 18 is limited to a biological fluid sample based on the requirement of using the method of claim 13.

	Claim 19 is drawn to an in vitro process for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA. The subject of interest broadly encompasses any subject affected by any clinical condition, 
	The claim language of "an in vitro process for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the three recited steps. The recited three steps are interpreted as being sufficient of satisfying the intended purpose of being for the analysis, diagnosis, prognosis, theranosis, or the monitoring of changes in a specific physiological state of a subject of interest likely to release circulating DNA.
	The claim is interpreted as requiring performing the method of claim 13 on two separate biological fluid samples that are obtained at two separate times, t0 and t1. 

	Claim 20 is drawn to a process of claim 19. The claim further describes what the method of claim 19 analyzes by performing the recited steps of claim 19. The claim further limits the subject of interest in claim 19. For example, in order for the analysis to be of “fluctuations in cell-free DNA to monitor response and/or resistance to medical treatment” the subject of interest must be receiving or has received some sort of medical treatment.

	Claim 21 is drawn to an in vitro process for the analysis, diagnosis, prognosis, or theranosis of a subject of interest affected by a cancer or a clinical condition and 
	The claim language of "an in vitro process for the analysis, diagnosis, prognosis, or theranosis of a subject of interest affected by a cancer or a clinical condition and releasing circulating DNA" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as comprising the two recited steps. The recited two steps are interpreted as being sufficient for satisfying the intended purpose of being for the analysis, diagnosis, prognosis or theranosis of a subject of interest likely to release circulating DNA.
	The term “healthy subject” in interpreted in view of the instant specification which states:
“Reference subject (control, healthy subject)’ means a ‘normal’ subject, distinct from the subject of interest, meaning not likely to be affected or to develop a clinical indication as described for the subject of interest.



	Claim 25 depends from claim 13 and further limits the size of the first exogenous DNA fragment. The phrase “said first exogenous DNA fragment” is interpreted as referring to the “first exogenous DNA fragment of 50-2000 base pairs (ICE)” of claim 13.

	Claim 26 depends from claim 13 and further limits the size of the first exogenous DNA fragment. The phrase “said first exogenous DNA fragment” is interpreted as referring to the “first exogenous DNA fragment of 50-2000 base pairs (ICE)” of claim 13.



	Claim 28 depends from claim 14 and further limits the cancer or clinical condition. 

	Claim 29 depends from claim 15 and further specifies the biological fluid is plasma.

	Claim 30 depends from claim 16 and further limits the extraction step (i) as defined in claim 16.

	Claim 31 depends from claim 18 and further limits the cancer or clinical condition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are modified rejections in view of the amendments to the claims.
Regarding claim 13, in line 7 the claim refers to “the exogenous ICE DNA fragment extracted in step (i)”. The reference to an extracted exogenous ICE DNA fragment lacks proper antecedent basis as step (i) does not require extracting “a first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The step merely requires extracting cell-free DNA from a biological fluid sample as described in the above claim interpretation section. Amending the claim to further require step (i) to also extract the exogenous ICE DNA fragment would aid in overcoming this rejection.
Claims 14-21 and 25-31 depend from claim 13 and/or require performing the method claim 13. The claims are also rejected for the same reason as claim 13 because they do not remedy the above noted issue.
Regarding claim 13, starting in line 9 the claim refers to “the copy number of cell-free DNA” and starting in line 10 refers to “the copy number of the first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The reference to the “copy number” lacks proper antecedent basis as the claim fails to previously set forth, quantify and/or determine a copy number for any of the DNA elements set forth in the claim. Amending the claim to require a step of determining a copy number of the cell-free DNA and the first exogenous DNA fragment by amplifying and quantifying the cell-free DNA and the 
Claims 14-21 and 25-31 depend from claim 13 and/or require performing the method claim 13. The claims are also rejected for the same reason as claim 13 because they do not remedy the above noted issue.
Regarding claim 16, the claim sets form a step (i3) that is the elution of the cell-free DNA isolated in step (i2) in an aqueous phase. It is unclear from what the cell-free DNA is eluted as the claim does not specify the cell-free DNA is absorbed to, bound to or attached to any sort of material. Because elution is recognized in the field as involving the removal or release of a substance from another substance, the full scope of the claim is unclear as there is a gap or an element missing between step (i2) and step (i3) as presently written such that the claim is incomplete.
In response to the above issue, claim 16 was amended to recite “isolation of cell-free DNA from a support”.

Regarding claim 19, starting in line 8 the claim refers “the copy number of circulating DNA” and starting in line 9 refers to “the copy number of the first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The reference to the “copy number” lacks proper antecedent basis as the claim fails to previously set forth, quantify and/or determine a copy number for any of the DNA elements set forth in the claim. The reference to circulating DNA lacks proper antecedent basis as the claim fails to previously set forth or require “circulating DNA”. Amending claim 13 to require a step of determining a copy number of the cell-free DNA and the first exogenous DNA fragment by amplifying and quantifying the cell-free DNA and the first exogenous DNA fragment extracted in step (i) and claim 19 to require comparing the ratio of the copy number of cell-free DNA to the copy number of the exogenous DNA fragment would aid in overcoming this rejection.
Regarding claim 20, the claim is incomplete in regards to analysis of “changes in the concentration of mutated DNA” and “changes in the concentration of ‘donor’ DNA”. The analyses require and rely on determining concentrations of mutated DNA or ‘donor’ DNA. However, claims 13 and 19, from which claim 20 depend fail to recite any element or step directed to mutated DNA or ‘donor’ DNA.
This issue was previously raised as follows:


The issue noted in the above passage still underlies the claim as noted above.
Regarding claim 21, it is unclear if the claim requires performing the method of claim 13 on biological fluid sample from a reference subject.
Regarding claim 21, starting in line 6 the claim refers “the copy number of circulating DNA” and starting in line 7 refers to “the copy number of the first exogenous DNA fragment of 50-2000 base pairs (ICE)”. The reference to the “copy number” lacks proper antecedent basis as the claim fails to previously set forth, quantify and/or determine a copy number for any of the DNA elements set forth in the claim. The reference to circulating DNA lacks proper antecedent basis as the claim fails to previously set forth or require “circulating DNA”. Amending claim 13 to require a step of determining a copy number of the cell-free DNA and the first exogenous DNA fragment by amplifying and quantifying the cell-free DNA and the first exogenous DNA fragment extracted in step (i) and claim 21 to require comparing the ratio of the copy number of cell-free DNA to the copy number of the exogenous DNA fragment would aid in overcoming this rejection.

Response to the traversal of the 112 rejections
The Remarks argue the applicant believes the amendments to the claims render moot the rejections (p. 14).
The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-21 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schutz (WO 2014/194113 A2).
The following are new rejections addressing the amendments to the claims.
Regarding claim 13, Schutz teaches extracting cell-free DNA from a biological fluid sample to which an effective amount of a non-human derived exogenous DNA of a 320 bp base pairs has been added (para. 86-88).
It is noted that claim does not identify the source of “a biological fluid sample” acted upon in step (i). While the preamble recites “a biological fluid sample from a subject of interest developing a cancer or a clinical condition”, step (i) does not 
The extracted cell-free DNA along with the non-human derived exogenous DNA is amplified and quantified by a digital droplet PCR method (para. 89).
The amount of extracted cell-free DNA is standardized by calculating a ratio per ml of biological fluid by dividing the copy number of cell-free DNA (cp/mL) by the copy number of the non-human derived exogenous DNA as represented within the extraction efficiency of the internal standard (para. 89-90). See also, the quantification of total cfDNA in ddPCR together with the quantification of the internal standard, i.e. non-human derived exogenous DNA.
Regarding claim 14, as noted above the source of “a biological fluid sample” acted upon in step (i) is not defined, and encompasses the biological fluid sample of Schutz.
It is further noted that Schutz teaches a subject of interest in the form of those having the clinical condition of being a transplant recipient (para. 86).
Regarding claims 15 and 29, Schutz teaches a whole blood and/or a plasma sample (para. 86-87).
Regarding claim 16, Schutz teaches the use of the High Pure Viral Extraction Large Volume Kit according to manufacturer’s instructions (para. 87), which is known in the field to involve proteoloysis, isolation and elution of DNA from a support.
Regarding claim 17, Schutz teaches co-amplifying cell-free DNA, the non-human derived exogenous DNA and a “donor” DNA sequence (para. 85-91).
Regarding claim 18, Schutz teaches the method of claim 13 as described above using a biological sample from a transplant recipient, which is inherently releasing cell-free DNA (para. 86).
Regarding claim 19, Schutz teaches the method of claim 13 as described above using a biological sample from a transplant recipient (para. 86), which is inherently releasing cell-free DNA. Schutz further teaches the method is repeated over several time points (Fig. 5 and 10).
Regarding claim 20, Schutz teaches the analysis of changes in the concentration of “donor” DNA (Fig. 5 and 10).
Regarding claim 21, Schutz teaches the method of claim 13 as described above using a biological sample from a transplant recipient, which is inherently releasing cell-free DNA (para. 86). Schutz further teaches the method is repeated over several time points (Fig. 5 and 10).
Regarding claim 27, Schutz teaches the biological sample is from a transplant recipient, who is inherently releasing cell-free DNA (para. 86).
Regarding claim 28, Schutz teaches the subject has the clinical condition of having had surgery, i.e. transplant recipient, and/or graft rejection (para. 86).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (WO 2014/194113 A2) in view of Eini (Avicenna I Med Biotech. 2016. 8(2):84-90; cited on the 10/7/2020 IDS).
It is noted that claim 13 is anticipated by Schutz. The claim is also rendered obvious as encompassing the embodiments of claims 25-26.
Regarding claims 13 and 25-26, Schutz teaches extracting cell-free DNA from a biological fluid sample to which an effective amount of a non-human derived exogenous DNA of a 320 bp base pairs has been added (para. 86-88).
It is noted that claim does not identify the source of “a biological fluid sample” acted upon in step (i). While the preamble recites “a biological fluid sample from a subject of interest developing a cancer or a clinical condition”, step (i) does not reference back to the “biological fluid sample” from the preamble. Thus, the claim broadly encompasses any biological fluid sample from any subject, including a healthy subject.
The extracted cell-free DNA along with the non-human derived exogenous DNA is amplified and quantified by a digital droplet PCR method (para. 89).
The amount of extracted cell-free DNA is standardized by calculating a ratio per ml of biological fluid by dividing the copy number of cell-free DNA (cp/mL) by the copy number of the non-human derived exogenous DNA as represented within the extraction efficiency of the internal standard (para. 89-90). See also, the quantification of total cfDNA in ddPCR together with the quantification of the internal standard, i.e. non-human derived exogenous DNA.

However, Eini teaches that additional exogenous DNA fragments added to plasma samples are known in the art.
Regarding claims claim 25, Eini teaches a step of extracting cell-free DNA from a biological fluid sample in the form of plasma. The plasma has an exogenous DNA fragment of 167 bp added to it in an effective amount in that it can be extracted from the plasma sample and analyzed. See p. 85-86, Materials and Methods.
It would have been prima facie obvious the ordinary artisan at the time filing the present application to have modified the method of Schutz by substituting or additionally including the non-human derived exogenous DNA with the exogenous DNA fragment of 167 bp added to plasma as taught by Eini. One would have been motivated to make such a modification because the two fragments are of different sizes and represent different types of DNA fragments found within cfDNA. The modification has a reasonable expectation of success as the two exogenous DNA fragments are functionally equivalent as both are added to plasma samples, both are extracted from plasma along with cfDNA and both may be amplified, detected and quantified after extraction.
Regarding claim 26, the exogenous fragment of Eini is 27 base pairs longer than that claimed in claim 26. It would have been prima facie obvious to try fragments of other lengths in order to determine those that best match the extraction profile of cell-free DNA within plasma.
.

Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are substantially the same because all subjects inherently release cfDNA because it is a natural process that occurs within subjects, regardless of heath and/or clinical conditions. Furthermore, as noted above, the biological fluid sample acted upon in step (i) is not limited to the subject of interest described in the preamble. Thus, the active method steps of claim 14 and 18 are substantially the same.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634